Citation Nr: 0812501	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for leukopenia and 
secondary anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1958 to 
November 1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  A motion to advance on the docket was granted 
by the undersigned Acting Veterans Law Judge in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, a travel Board hearing was conducted before 
the undersigned Acting Veterans Law Judge.  At that time, the 
appellant testified that his service-connected leukopenia 
with secondary anemia was more severe than currently 
evaluated.  He also reported recent medical treatment for 
this service-connected disability.  Specifically, he reported 
treatment in 2007 with his primary care provider Dr. Curtner, 
VA treatment in November 2007, and hospitalization in 
December 2007.  These records are not associated with the 
claims folder.

VA's duty to assist includes undertaking reasonable efforts 
to help claimant's obtain evidence necessary to substantiate 
their claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
duty to assist further requires VA to obtain an examination 
or an opinion if it is necessary to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
VA now has knowledge or notice of existing medical records 
pertinent to the claim; therefore, to ensure VA has satisfied 
its duty to assist obligations, VA should request the medical 
records identified by the appellant at his recent hearing.  
Also, considering that a VA examination was last conducted in 
September 1995 and the addition of medical records to the 
claims folder since the last VA examination, the Board finds 
that a VA examination is necessary to ascertain the current 
level of disability.
In addition, with respect to the claim for a compensable 
evaluation, VA should provide the appellant a letter that 
provides him with the particular rating criteria he must meet 
for an increased evaluation under diagnostic code 7799-7700, 
because the pertinent diagnostic code requires a specific 
test result for establishing entitlement to a higher 
evaluation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  VA should notify the appellant by 
letter of the specific rating criteria he 
must satisfy for an increased evaluation 
for service-connected leukopenia with 
anemia.

2.  VA should obtain all VA treatment 
records dated since April 2003.  After 
securing the necessary release, VA should 
obtain copies private medical records 
associated with treatment by Dr. Curtner 
since June 2004 and the Sherwood Family 
Medical Center dated from March 2000, and 
hospitalization in December 2007.  The RO 
should notify the appellant of the results 
of all attempts to secure these medical 
records.

3.  The appellant should be scheduled for 
a VA examination.  The examiner should 
identify all symptomatology associated 
with the appellant's service-connected 
connected leukopenia with secondary 
anemia.  The examiner should indicate 
whether there are symptoms of weakness, 
easy fatigability, headaches, 
lightheadedness, shortness of breath, 
dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute), 
syncope, congestive heart failure, or 
dyspnea at rest.  Laboratory test result 
should be associated with the examination 
report showing the hemoglobin gram to 
100 ml ratio (i.e. hemoglobin 10gm/100ml, 
8 gm/100ml, etc.).

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



